Case 4:21-cv-00631-SDJ-KPJ Document 2 Filed 08/10/21 Page 1 of 1 PageID #: 58




                    UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF TEXAS
                              NOTICE OF CASE ASSIGNMENT


       Judge Jordan

       CAUSE STYLE:                                        CAUSE NO:

 Michael Moates                                                           4:21-cv-631
            V.
 Lone Star College System et al




       This is to advise you that the above cause has been filed/transferred and bears the above
case number and style. All future instruments should be referred to by this number and filed with
the appropriate divisional office of the Eastern District of Texas.

       You are further advised that this case has been assigned to the above named judge.



       Date: August 10, 2021
